Citation Nr: 1430796	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-17 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pulmonary disability.

2.  Entitlement to service connection for left knee disability, including as secondary to service-connected disabilities.

3.  Entitlement to service connection for right knee disability, including as secondary to service-connected disabilities.

4.  Entitlement to an increased rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from June 1973 to June 1974 and from November 1981 to January 1990 and from October 1995 to April 1996.

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2005 and April 2006 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in October 2009; a transcript of the hearing is associated with the claims file.  At the hearing the Veteran was granted a 60-day abeyance period to allow for the submission of additional evidence.  In September 2010 the Board remanded the matters for additional development.  An interim May 2012 rating decision increased the rating for hemorrhoids to 10 percent effective May 22, 2006.

The issues of left and right knee disabilities, including as secondary to service-connected disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran has a current diagnosis of COPD that cannot be reasonably disassociated with treatment for and diagnoses of respiratory/pulmonary disorders during his active duty service.

2.  Prior to May 22, 2006, the Veteran's service-connected hemorrhoids were mild or moderate; but were not large or thombotic, irreducible, with excessive redundant tissue, and there are no objective findings of persistent bleeding, anemia or fissures.   

3.  From May 22, 2006 to October 13, 2009, the Veteran's service-connected hemorrhoids were large, but there was no objective findings of persistent bleeding, anemia or fissures.  

4.  From October 13, 2009, the Veteran's service-connected hemorrhoids are shown with persistent bleeding and fissure.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for pulmonary disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Prior to May 22, 2006, the criteria for a compensable rating for hemorrhoids were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.114 and Diagnostic Code 7336 (2013).

3.  From May 22, 2006 to October 13, 2009, the criteria for a rating in excess of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.114 and Diagnostic Code 7336 (2013).

4.  From October 13, 2009, the criteria for a 20 percent rating for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.114 and Diagnostic Code 7336 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the service connection claim, there is no need to undertake any review of compliance with the VCAA and implementing regulations since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Regarding the claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Fed. Cir. 2009).

The RO provided the Veteran pre-adjudication notice by a letter dated in January 2005.  That letter explained the evidence necessary to substantiate his claim for an increased rating, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A subsequent VCAA notice letter sent in July 2007 provided information regarding determining the disability rating and effective date.  

Notably, at the October 2009 Travel Board hearing the Veteran was advised of what was needed to substantiate his claims for service connection and an increased rating.  His testimony reflects that he is aware of what remains necessary.  The Veteran was granted a 60-day abeyance period to submitted additional evidence.  It is not alleged that notice was less than adequate.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist

Pertinent treatment records have been secured.  The Veteran was afforded VA examinations in May 2005, April 2008, May 2008, and January 2011.  All known and available records relevant to the issues being decided herein have been obtained and associated with the Veteran's claims file; the Veteran and his representative have not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 381 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection - Pulmonary Disability

The issue before the Board involves a claim of entitlement to service connection for pulmonary disability, to include COPD due to asthma or asthma-like symptoms and/or heavy smoking of cigarettes. 

Preliminarily, for claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  38 C.F.R. § 3.300(a).  However, the provisions of § 3.300(a) do not prohibit service connection if the disability resulted from a disease that can be service-connected on some basis other than the Veteran's use of tobacco products during service, or if the disability became manifest during service.  38 C.F.R. § 3.300(b)(1).

In general, the law provides that service connection may be granted to a Veteran for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Id. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he is entitled to service connection for a pulmonary disability because he was diagnosed with bronchitis, asthma and COPD during active service.  He admits that smoking cigarettes may have contributed to his pulmonary disability, but also believes that his active military service contributed as well.  

Service treatment records show that in June 1982 the Veteran was diagnosed with an upper respiratory infection upon complaints of chest congestion, a productive cough, sore throat, and blood-tinged sputum.   In March 1984 he was seen at an Army health clinic with complaints of a cold for 2 weeks and right ear pain for 2 days.  The assessment was cold symptoms.  March 1984 chest x-rays show infiltrate of the right hilum.  Rales were noted and a provisional diagnosis of rule out pneumonia was rendered.  Later that same month (March 1984) he was seen with similar complaints.  Examination of the thorax revealed inspiratory wheezing with basal lungs.  The assessment was bronchitis.  An April 1987 emergency care and treatment report noted the onset of chest pains 2 days prior.  It was noted that he smoked 11/2 packs of cigarettes per day.  The diagnosis was asthmatic bronchitis.  In May 1987 bronchitis was diagnosed; chest x-rays show there was no active pulmonary disease.  A September 1987 medical record shows the Veteran was seen for cardiac-related complaints.  He had chest pain associated with shortness of breath.  It was noted that by history it was found more like underlying pulmonary difficulties with exertion that was confirmed on physical examination by inspiratory and expiratory wheezing.  On a September 1989 dental health questionnaire the Veteran noted that he had not ever had asthma.  October 1989 chest x-rays revealed no active pulmonary disease.  The January 1990 separation medical examination report shows normal lungs and chest on clinical evaluation.  The examining physician referred to October 1989 chest x-rays and noted there was no pulmonary disease.  

Postservice, in April 1996, during an inpatient stay at a VA hospital for suspected heart problems, x-rays showed some infiltrates.  The providers questioned whether the Veteran still had some active disease (pneumonia).  They decided to continue him on treatment for pneumonitis.  A VA medical record dated in June [1996] shows the Veteran was admitted to VA hospital for one day.  He was diagnosed with COPD.  A July 2002 medical record of the 6th Medical Group shows assessments of smoking cessation, allergic rhinitis and COPD.  His medications included Albuterol, Combivent, and Flonase.

On April 2008 VA respiratory examination, the Veteran reported that he was diagnosed with COPD in 2002.  He noted having an episode of asthma/bronchitis in service in 1987, and more than one episode of asthma-like symptoms during service.  He admitted having a long history of heavy cigarette smoking.  He stated he started smoking in 1973 (2 packs per day).  He continued to smoke but had cut back to one pack per day.  He had been using treatment for smoking cessation.  The examiner diagnosed COPD.  He noted that the Veteran had not been admitted to the hospital for COPD for several years; and did not use oxygen or steroids; therefore his COPD was mild to moderate.  The examiner opined that the most likely cause of the Veteran's COPD is his long-term heavy smoking of cigarettes.  However, based on the Veteran's history it is as likely as not that the reported diagnosis of asthma in the service has contributed or aggravated his current COPD.  

On January 2011 VA respiratory examination, the examiner noted the Veteran had a positive pulmonary history of productive cough, wheezing, dyspnea, bronchiectasis and asthma.  Chest x-rays showed no acute cardiopulmonary disease with stable unchanged appearance of the chest.  The diagnosis was COPD.  The examiner opined that the Veteran's COPD is not caused by or a result of the respiratory complaints, or asthma that were incurred during service.  The rationale for the opinion was that the respiratory conditions that the Veteran had while in the military were transient, short lived conditions.  COPD is not caused by asthma; it is associated with definite pulmonary function tests abnormalities even though the patient is symptomatic due to the nature of the condition.  On the other hand, asthma can have normal pulmonary function test results when the patient is asymptomatic, as the problem is a reversible one.  The Veteran has a strong history of cigarette consumption, which usage is definitely known to be a contributor to the development of COPD.  The upper respiratory infections that he had in service are not known to cause COPD.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this regard, the Board finds that although the January 2011 VA examination report provides a negative opinion, service connection for a pulmonary disability to include COPD is warranted.  Service treatment records affirm diagnoses and treatment for respiratory/pulmonary impairments.  For example, in 1982 he was diagnosed with upper respiratory infection; in 1984 chest x-rays show infiltrate of the right hilum and a diagnosis of bronchitis.  In April 1987 he was diagnosed with asthmatic bronchitis, and bronchitis in May 1987.  Treatment records show he was treated for pneumonitis and shortly after his discharge in April 1996, x-rays showed some infiltrates and his medical providers were not sure whether he still had some active disease, but opted to continue treatment for pneumonitis.  

While the 2008 VA examiner has opined that the most likely cause of the Veteran's COPD is his long-term heavy smoking of cigarettes, (and the January 2011 VA examiner acknowledged that cigarette consumption is a known contributor to the development of COPD), the fact remains that respiratory/pulmonary disorders were diagnosed and treated during service, and shortly after his April 1996 discharge from active duty.  In that regard, it was the opinion of the 2008 VA examiner that based on the Veteran's history it is as likely as not that the reported diagnosis of asthma in the service has contributed or aggravated his current COPD.  Having carefully and sympathetically weighed all the evidence of record, the Board finds that at the very least, the medical evidence is in equipoise.  In light of the Veteran's in-service symptoms, treatment and diagnoses and postservice treatment for pneumonitis shortly after his discharge, the Board finds the Veteran's pulmonary disability (to include COPD) cannot be reasonably disassociated from his military service.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes service connection for pulmonary disability is warranted.

Increased Rating - Hemorrhoids

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath, 1 Vet. App. 589.

The Veteran filed a claim for an increased (compensable) rating for hemorrhoids (claimed as rectal bleeding) in October/November 2004.  In a July 2005 rating decision, the RO denied his claim, continuing the 0 percent rating.  He perfected an appeal as to the matter.  In an interim May 2012 rating decision, a 10 percent rating was assigned for hemorrhoids (claimed as rectal bleeding), effective May 22, 2006.  However, as this was not a full grant of the benefit sought on appeal, and the Veteran had not expressed satisfaction with that determination, the claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran's service-connected hemorrhoids disability is rated under 38 C.F.R. § 4.114, Diagnostic Code 7336. 

Diagnostic Code 7336 dictates that mild or moderate hemorrhoids warrant a noncompensable rating and large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent occurrences, warrant a 10 percent rating.  A 20 percent rating is warranted with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

In May 2005 the Veteran underwent VA arteries, veins and miscellaneous examination.  That examination provided an evaluation of his hemorrhoid disability.  The Veteran reported he was diagnosed with internal hemorrhoids in 1999; and had episodic rectal bleeding.  His current complaints were intermittent pain, itching and bleeding.  He used Preparation H and Tucks as needed for treatment.  He did not use any assistive devices or rectal pads.  He had flare-ups of more severe symptoms approximately 2 times over the past two years, in which he had to stay in bed for 4 to 5 days.  On rectal examination external tags were visible.  There were no rectal fissures, active bleeding or thrombosed hemorrhoids.  The impression was hemorrhoids.

An April 2006 VA ambulatory care note reports his hemorrhoids was causing him chronic discomfort and he saw blood every few days with bowel movement.  He had a surgical evaluation, but surgery was not recommended.  A March 2005 colonoscopy was negative.  Rectal examination revealed rosette external hemorrhoids without thrombosis and bleeding; they were also not inflamed.  The diagnosis was chronic external hemorrhoids with occasional bleeding.  

On May 2006 VA general surgery consult, the Veteran reported having hemorrhoids that were very painful and bleeding after every bowel movement for 3 weeks.  Rectal examination revealed good sphincter tone, and large external hemorrhoids, non-thrombosed anterior.  

On May 2008 VA rectum and anus examination, the Veteran reported having red blood per rectum every 2 days at the end of a bowel movement, or when he wipes.  He complained of rectal itching.  He stated the rectal hemorrhoids felt like a "little grape."  There was no history of thrombosis, blood transfusion, anemia, incontinence or rectal surgery.  He used Preparation H applied locally to the rectum once daily and used Tucks as needed.  He did not use pads.  He used stool softeners, which helped.  There was no effect on his occupation or activities of daily living.  On inspection of the rectum there were moderately larger skin tags around the rectal orifice.  There was no active bleeding hemorrhoid seen outside the rectum.  The rectal sphincter tone appeared normal.  There were no fissures or thrombosed hemorrhoids.  There was no leakage or incontinence.  There were no ulcers and no blood was seen at that time.  The assessment was rectal hemorrhoids.  

A September 2009 colonoscopy revealed a normal rectal examination.  The Veteran had medium-sized internal hemorrhoids, with no bleeding.

An October 13, 2009 VA preoperative surgery note reveals the Veteran's complaints of painful, bleeding external hemorrhoids for many years.  Rectal examination showed multiple external non-thrombosed hemorrhoids, and small anterior fissure.  The impression was internal and external hemorrhoids, possible fissure.  In an October 21, 2009 preoperative attending surgery note, the diagnosis was rectal bleeding.  A subsequent  preoperative surgery re-evaluation note (the same day), noted that reassessment showed no change in status which would alter the treatment plan.  An October 21, 2009 VA hospital discharge summary shows the Veteran had a hemorrhoidectomy that same month.  He tolerated the procedure well and was discharged.  The discharge diagnosis was hemorrhoids.  

At the October 2009 Travel Board hearing (which was 2 days after the Veteran's hemorrhoids surgery), he testified that his hemorrhoids would bleed.  When he was examined only "light" blood was present, not as heavy as it was when he would go to the bathroom.  Both internal and external hemorrhoids were removed during surgery.  Post-surgery it was recommended that he use ointments or creams because hemorrhoids can come back.  He stated that he will still see bleeding for a while.

On October 2010 VA general surgery consult it was noted that the Veteran was having problems status post hemorrhoidectomy.  He reported having inflammation and intermittent bleeding of his hemorrhoids over the past few months.  He stated there was "not much" bleeding.  

On January 2011 VA rectum and anus examination, the Veteran reported his hemorrhoid problems began in 1983.  He reported a frequent history of rectal bleeding from hemorrhoids, anal itching, burning, diarrhea, difficulty passing stool, pain, tenesmus, and swelling.  There was no history of thrombosis, fecal incontinence, or perianal discharge.  He had experienced occasional fecal discharge.  On physical examination, there were no hemorrhoids present.  However, there were findings of hemorrhoidal skin tags.  The diagnosis was residuals of hemorrhoids.  Regarding his employment, the Veteran's usual occupation was a police officer.  He was currently unemployed for the past 2 months due to personal issues with his employer.

Prior to May 22, 2006

The Veteran contends that for the period prior to May 22, 2006 (the date he was seen in general surgery for a consult and found to have large non-thrombosed hemorrhoids) his service-connected hemorrhoids disability was more severe than the 0 percent assigned at that time.  The Veteran's hemorrhoids disability is rating under Diagnostic Code 7336, and in order to warrant a compensable rating (10 percent) under that code, the evidence of record must show that his external or internal hemorrhoids were large or thombotic, irreducible with excessive redundant tissue, evidencing frequent occurrences, and such is not shown in this instance.  The evidence shows that when the Veteran was examined by VA in May 2005 there were external tags visible, but no rectal fissures, active bleeding or thrombosed hemorrhoids.  The April 2006 VA ambulatory care report shows he had rosette external hemorrhoids without thrombosis and bleeding.  The diagnosis was chronic external hemorrhoids with occasional bleeding.  The Board finds that the medical evidence of record, for the period prior to May 22, 2006, does not show hemorrhoid manifestations of the type described in the criteria for a compensable disability rating.  In other words, there has been no objective finding that the Veteran's hemorrhoids were large, thrombotic, or irreducible with excessive redundant tissue.  Further, even though the Veteran reported experiencing episodic bleeding with bowel movement, there has been no evidence that any such bleeding was accompanied by findings of anemia or fissures.  Accordingly, a compensable rating for the period prior to May 22, 2006 is not warranted as the medical evidence shows that the Veteran's hemorrhoids were mild or moderate.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his hemorrhoids during the period under consideration.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects for the stated period.  When applying the caselaw discussed above, however, the competent medical evidence offering detailed specific specialized  determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

From May 22, 2006 to October 13, 2009 and From October 13, 2009

From May 22, 2006, the RO increased the Veteran's rating to 10 percent due to evidence of large external hemorrhoids.  The Veteran essentially contends that for the period from May 22, 2006, his service-connected hemorrhoids disability is shown to be more severe than the10 percent rating assigned.  

The Board acknowledges that in May 2006 the Veteran's hemorrhoids were large on examination and he reported they were very painful and bled after every bowel movement for 3 weeks.  In order to warrant a higher (20 percent) rating the evidence must show hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  On October 13, 2009, prior to the Veteran's hemorrhoid surgery, rectal examination showed multiple external non-thrombosed hemorrhoids and small anterior fissure.  The impression was internal and external hemorrhoids with possible fissure.  As the evidence shows the Veteran was diagnosed with rectal bleeding and internal and external hemorrhoids with fissure he meets the criteria for a 20 percent rating effective October 13, 2009 (when hemorrhoids with fissure is shown).

The Board notes that a 20 percent rating is the maximum rating in the rating criteria (Diagnostic Code 7336); and it is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  Based on the medical evidence, the Board finds that a 20 percent rating is warranted for hemorrhoids effective October 13, 2009.  The Board notes that subsequent to the diagnosis of rectal bleeding and hemorrhoids with fissures (shown on examination), the Veteran (a little more than one week later) underwent a hemorrhoidectomy.  Post-surgery he maintained a diagnosis of hemorrhoids; and approximately one year after the surgery he reported having bleeding hemorrhoids.  

The evidence does not show that the next higher rating (20 percent) was warranted prior to October 13, 2009 as there is no supporting evidence to show the Veteran's hemorrhoids were bleeding persistently and he had anemia or fissures.  Accordingly, a rating in excess of 10 percent prior to October 13, 2009 is not warranted under the applicable rating criteria.

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's hemorrhoids symptoms squarely match the type and degree of the examples set forth under the criteria for the respective periods.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet. App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.   

Finally, the January 2011 VA examination report noted the Veteran was unemployed for the past two month due to personal issues with his employer.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The records show the RO has already considered and denied the Veteran's claim for a total disability rating based on individual unemployability (TDIU), and he did not appeal the decision denying that claim.  See unappealed April 2009 rating decision that denied entitlement to a TDIU.  In the absence of a Board jurisdiction-conferring notice of disagreement in the matter, the RO's decision is final; the Board has no jurisdiction to address the matter.


ORDER

Entitlement to service connection for a pulmonary disability is granted.  

Entitlement to a compensable rating for hemorrhoids prior to May 22, 2006 is not warranted.  The appeal is denied to that extent.

Entitlement to a rating in excess of 10 percent from May 22, 2006 to October 13, 2009 for hemorrhoids is not warranted.  The appeal is denied to that extent.

Entitlement to a 20 percent rating for hemorrhoids from October 13, 2009 is warranted.  To this extent the appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits.  



REMAND

The Veteran has claimed service connection for left and right knee disabilities on a direct and secondary basis.  He claims that the problems with his knees are a result, in part, of active duty; but also he claims his knee disabilities are secondary to his service-connected left ankle and residuals of fracture of the right iliac crest (claimed as a hip disability).  

The Veteran underwent VA examination of the knees in January 2011 and was diagnosed with bilateral knee osteoarthritis.  X-rays of the knees showed mild bilateral degenerative joint disease with likely present of small bilateral suprapatellar joint effusion.  The results of a September 2007 MRI of the knee are noted in the examination report and show knee abnormalities but do not specify which knee.  The examiner opined that the Veteran's current right knee disability is not caused by or as result of the right knee problem that he had in service.  The rationale for the opinion was that there was no service record documentation that the Veteran had an accident involving the right knee while in the service, or a clinic visit, evaluation of the right knee (via any testing), or had right knee surgery in service.  The Veteran's current right knee problems are more likely as not related to the injury sustained in 2005 which was about seven years after he left the military.

VA examiner further opined that the Veteran's current left knee disability is not caused by or a result of knee problems he had in service.  The rationale for the opinion is there is no evidence of any left knee problems that the Veteran was treated for during or after service.  He noted that currently the Veteran's right knee problem does not give rise to a left knee condition.  

While VA examiner adequately addressed the Veteran's knees on a direct service connection basis, he did not address whether the Veteran's  non-service-connected left and right knee disabilities were caused or aggravated by his service-connected left ankle and/or right hip disabilities.  Therefore, a remand is required to address the matters of service connection for left and right knee disabilities as secondary to the service-connected left ankle and/or right hip disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination of his knees.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral knee disability was caused or aggravated by either the service-connected left ankle disability or right hip disability, or both.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Thereafter, the RO should review the expanded record and readjudicate the issues on appeal.  The Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


